UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



Everett McKinley Dirksen United States Courthouse                              Office of the Clerk
        Room 2722 - 219 S. Dearborn Street                                   Phone: (312) 435-5850
             Chicago, Illinois 60604                                         www.ca7.uscourts.gov




                                                      ORDER
 December 14, 2015

                                                       Before
                                        KENNETH F. RIPPLE, Circuit Judge


                                         STIFEL, NICOLAUS & COMPANY, INC., et al.,
                                         Plaintiffs - Appellees

                                         and

                                         GODFREY & KAHN, S.C.,
                                         Plaintiff - Appellee
                                         Cross - Appellant
 No. 14-2150 and
 14-2287
                                         v.

                                         LAC DU FLAMBEAU BAND OF LAKE SUPERIOR
                                         CHIPPEWA INDIANS and
                                         LAKE OF THE TORCHES ECONOMIC DEVELOPMENT
                                         CORPORATION,
                                         Defendants - Appellants
                                         Cross - Appellees

  Originating Case Information:

 District Court No: 3:13-cv-00372-wmc
 Western District of Wisconsin
 District Judge William M. Conley

The following are before the court:

1. THE TRIBAL ENTITIES’ MOTION TO CORRECT CLERICAL ERROR IN
NOVEMBER 24, 2015 OPINION, filed on December 8, 2015, by counsel for the
appellants/cross - appellees.
Nos. 14-2150 & 14-2287                                                             Page 2



2. RESPONSE OF GODFREY & KAHN, S.C. TO THE TRIBAL ENTITIES’ MOTION
TO CORRECT A CLERICAL ERROR IN THE NOVEMBER 24, 2015 OPINION, filed
on December 10, 2015, by counsel for the appellee/cross - appellant.

IT IS ORDERED that the motion is GRANTED. This court's opinion of
November 24, 2015, is AMENDED as follows: In the first full sentence on page 39 of the
opinion—which currently reads, "Consequently, the Tribal Agreement does not 't[ie] the
hands of the Tribe' in the same manner as the Indenture did"—the term "Tribal
Agreement" shall be replaced with "Tribal Resolution."




 form name : c7_Order_3J(form ID: 177)